17 So. 3d 769 (2009)
Miguel F. LAGUNAS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2315.
District Court of Appeal of Florida, Fourth District.
August 5, 2009.
Rehearing Denied October 16, 2009.
Carey Haughwout, Public Defender, and James W. Mclntire, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The appellant, Miguel Lagunas, raises a claim of ineffective assistance of counsel on direct appeal. We find no ineffectiveness clear on the face of the record; however, we affirm without prejudice to appellant's *770 right to seek relief pursuant to Florida Rule of Criminal Procedure 3.850.
WARNER, POLEN, JJ., and KAPLAN, MICHAEL G., Associate Judge, concur.